CLD-063                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2533
                                      ___________

                                  MICHAEL RINALDI,

                                                   Appellant

                                             v.

                 WARDEN LACKAWANNA COUNTY PRISON;
              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:21-cv-01363)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 20, 2022

               Before: AMBRO, SHWARTZ and BIBAS, Circuit Judges

                            (Opinion filed: January 28, 2022)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Michael Rinaldi appeals the District Court’s dismissal of his

habeas petition filed pursuant to 28 U.S.C. § 2241. Because the appeal fails to present a

substantial question, we will summarily affirm the District Court’s judgment. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In 1999, a jury in the Middle District of Pennsylvania found Rinaldi guilty of

conspiracy to distribute and possess with intent to distribute in excess of five kilograms

of cocaine, see 21 U.S.C. § 846; distribution and possession with intent to distribute

cocaine, see 21 U.S.C. § 841(a)(1); knowingly using and carrying firearms during and in

relation to drug trafficking crimes, see 18 U.S.C. § 924(c); and possession of firearms by

a convicted felon, see 18 U.S.C. § 922(g)(1). He was sentenced to 248 months of

imprisonment; 60 months of that term was attributable to a mandatory sentence for the

§ 924(c) offense. We affirmed, see United States v. Rinaldi, 248 F.3d 1131 (3d Cir.

2000) (table), and Rinaldi’s subsequent attacks on his conviction and sentence have been

unsuccessful.

       In August 2021, Rinaldi filed a petition under 28 U.S.C. § 2241, arguing that his

conviction and sentence under § 924(c) were invalidated by this Court’s conclusion in

United States v. Nasir that inchoate offenses, such as attempt and conspiracy, are not

included in the definition of “controlled substance offenses” under section 4B1.2(b) of

the Sentencing Guidelines. 982 F.3d 144, 160 (3d Cir. 2020) (en banc), vacated and

remanded on other grounds, 142 S. Ct. 56, (2021), aff’d on remand, 17 F.4th 459, 467-72
                                             2
(3d Cir. 2021) (en banc). The District Court sua sponte dismissed the petition for lack of

jurisdiction. Rinaldi appealed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. In reviewing the

District Court’s dismissal of the § 2241 petition, we exercise plenary review over its legal

conclusions and review its factual findings for clear error. See Cradle v. United States ex

rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). We may summarily affirm a

District Court’s decision “on any basis supported by the record” if the appeal fails to

present a substantial question. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam).

       Generally, a motion filed under 28 U.S.C. § 2255 in the sentencing court is the

presumptive means for a federal prisoner to challenge the validity of a conviction or

sentence. See Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). “[U]nder the

explicit terms of 28 U.S.C. § 2255, unless a § 2255 motion would be ‘inadequate or

ineffective,’ a habeas corpus petition under § 2241 cannot be entertained by the court.”

Cradle, 290 F.3d at 538 (quoting § 2255(e)). But we have applied this “safety valve”

only in the rare situation where a prisoner has had no prior opportunity to challenge his

conviction for actions deemed to be non-criminal by an intervening change in law.

Cordaro v. United States, 933 F.3d 232, 239 (3d Cir. 2019).

       The District Court properly dismissed Rinaldi’s § 2241 petition. Section 924(c)

provides for a consecutive term of imprisonment for using and carrying a firearm in

relation to “any … drug trafficking crime … for which the person may be prosecuted in a
                                             3
court of the United States.” 18 U.S.C. § 924(c)(1)(A). Relying on Nasir’s conclusion

that the definition of “controlled substance offenses” under U.S.S.G. § 4B1.2(b) does not

include inchoate offenses, Rinaldi argues that such offenses are likewise excluded from

the definition of “drug trafficking crime” in § 924(c). But Rinaldi’s crimes were not all

inchoate. He was convicted of distribution and possession with intent to distribute

cocaine under § 841(a)(1). That offense “is a qualifying drug-trafficking offense under

§ 924(c).” United States v. Heyward, 3 F.4th 75, 82 (2d Cir. 2021). Therefore, because

the acts underlying Rinaldi’s § 924(c) conviction have not been decriminalized, he cannot

resort to § 2241. See In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997).

       For the foregoing reasons, the District Court correctly rejected Rinaldi’s § 2241

petition. Accordingly, because no “substantial question” is presented as to the petition’s

dismissal, we will summarily affirm the judgment of the District Court. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                             4